DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the assembling frame comprises 
a top plate, 
a side plate, and 
a bottom plate, 
the top plate and the bottom plate of the assembling frame are respectively connected to two opposite sides of the side plate of the assembling frame, 
the top plate of the assembling frame has at least one assembling structure, 
the at least one assembling structure of the top plate of the expansion card frame is assembled with the at least one assembling structure of the top plate of the assembling frame, and 
the bottom plate of the assembling frame is fixed to the bottom plate of the expansion card frame via screwing; 
wherein the accommodation space has an opening, 
each of the side plate of the assembling frame and the side plate of the expansion card frame has a hook portion located at a side of the side plate located away from the opening, 
the bottom plate of the assembling frame has an extension portion located at a side of the bottom plate located away from the2 of 7Serial No.: 17/348,950Amdt. Dated August 23, 2022 Reply to Office Action of June 24, 2022opening, 
the extension portion has a screw hole, 
the hook portions are configured to hook on a circuit board into which the disk drive is inserted, and 
a thumb screw disposed on the circuit board is configured to be screwed into the screw hole”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 7-9 depending from claim 5 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841